Citation Nr: 0432817	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  93-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability rating for service-connected dyshidrosis of the 
feet, rated as 10 percent disabling from February 27, 1988, 
to September 21, 1999. 

2.  Entitlement to the assignment of a higher initial 
disability rating for service-connected dyshidrosis of the 
feet, rated as 10 percent disabling from May September 22, 
1999 to January 11, 2001. 

3.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant, I.D., and R.S. 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating actions by the Los Angeles, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  These rating actions resulted in the following:  
denied the veteran's claim for entitlement to service 
connection for a left wrist disability; and awarded the 
veteran service connection for dyshidrosis of the feet, 
assigning a 10 percent disability rating for the period 
February 27, 1998, to January 11, 2001, and assigning a 30 
percent disability thereafter.  

The issues on appeal were previously before the Board in 
April 1994, February 1999, and June 2003, at which times they 
were remanded to the RO for additional development.  The case 
is again before the Board for appellate review.

The Board notes that the veteran was afforded a Board hearing 
in March 2004 at the Regional Office in Los Angeles before 
one of the undersigned Veterans Law Judges.  

The Board further notes that the veteran had an earlier Board 
hearing, dated in September 1998, before another one of the 
undersigned Veterans Law Judges concerning the same issues 
that are currently before the Board and that were heard at 
the March 2004 Board hearing.  Since the law requires that 
the Veterans Law Judge who conducts a hearing on appeal must 
participate in any decision made on that appeal, this matter 
will be decided by a three member panel of Veterans Law 
Judges, which will include the two Veterans Law Judges that 
presided over the veteran's hearings in September 1998 and 
March 2004.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2003).  

The issue of entitlement to service connection for a left 
wrist disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period February 27, 1988, to September 21, 1999, 
the veteran's service-connected dyshidrosis of the feet is 
manifested by no more than eczema, with exfoliation over an 
extensive area.

2.  For the period September 22, 1999 to January 11, 2001, 
the veteran's service-connected dyshidrosis of the feet is 
manifested by persistent and extensive eczematic lesions, 
accompanied by recurrent bouts of ulceration, scaling, 
scabbing, erythema, tenderness, and pruritus. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
10 percent for service-connected dyshidrosis, from February 
27, 1988, to September 21, 1999, have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code, 7806 (2001).

2.  The schedular criteria for a 30 percent disability rating 
for service-connected dyshidrosis, from September 22, 1999 to 
January 11, 2001, have been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code, 7806 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By RO rating decision dated in March 1992, the veteran was 
awarded service connection for dyshidrosis of the feet and 
assigned a noncompensable disability rating therefor, 
effective February 27, 1988.  In September 2000, the RO 
increased the veteran's disability rating to 10 percent for 
dyshidrosis of the feet, effective February 27, 1988.  In 
April 2001, the RO increased this disability to 30 percent 
effective January 12, 2001.

The transcript of the veteran's March 2004 hearing reflects 
that the veteran claims the assigned 10 percent disability 
rating from February 27, 1988 to January 11, 2001, should be 
increased to a 30 percent rating, to properly and accurately 
reflect that the severity of his symptoms for service-
connected dyshidrosis of the feet is greater than the 
assigned disability rating reflects.  While this claim was 
identified at the hearing as "entitlement to an earlier 
effective date for a 30 percent disability rating for a skin 
disorder of the feet," as this is an appeal from an initial 
or "original rating" from a grant of service connection, 
the issue is styled as a claim for a higher initial rating 
rather than a claim for an earlier effective date.  
Additional explanation of this point is provided later 
herein.  

The March 2004 hearing transcript also reflects that the 
veteran expressly stated he was not seeking a rating higher 
than 30 percent for his service-connected dyshidrosis of the 
feet.  As such, the Board will not consider whether a 
disability rating in excess of 30 percent is warranted.

At the time of hearing, the veteran also presented, through 
his accredited representative, a written waiver of his right 
to notice under the Veterans Claims Assistance Act (VCAA) to 
inform him of the evidence required to substantiate his 
claim.  Moreover, as is detailed in the hearing transcript, 
the record was held open by the undersigned Veterans Law 
Judge for the purpose of allowing more evidence to be 
submitted.  The Board notes that additional evidence was 
submitted after the hearing and was considered in rendering 
this decision.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to this 
claim, the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  This claim was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating.  Thus, the Board 
characterized the rating issue on appeal as a claim for a 
higher initial rating.  Indeed, as was mentioned earlier, the 
veteran expressly limited the scope of this claim by 
clarifying that he is only seeking to increase the assigned 
10 percent disability rating from February 27, 1988 to 
January 11, 2001, to 30 percent.  Therefore, consideration 
must be given to whether a higher rating is warranted for any 
period of time from the effective date of the award - a 
practice know as "staged ratings."  Fenderson, supra.  
Under the circumstances of this case, the Board must evaluate 
the veteran's service-connected dyshidrosis of the feet from 
February 27, 1988, the date service connection became 
effective, until January 11, 2001. 

Turning to the medical evidence, a May 1991 clinical record 
reports of objective evidence of scaly patches on his feet.  
A February 1992 VA treatment record shows that the veteran's 
feet had cracking erythematous scaling lesions.  A June 1992 
VA treatment record reveals that the veteran suffered from 
diffuse scaling and multiple vesicles on the soles and 
between toes.  A January 1993 VA treatment record shows that 
the veteran's feet exhibited scaling red patches.

An October 1995 VA examination report, which reveals scaling 
of the feet accompanied by decreased discrimination of sharp 
and dull sensation.  The diagnosis was dyshidrosis with 
superimposed tine pedis.

A VA examination report, dated September 22, 1999, recounts 
the examiner's observation that the veteran's feet showed 
multiple hyperpigmented macules, measuring up to a cm in 
diameter.  There was no active infection or purulent drainage 
at the time of examination, but there was evidence of healing 
superficial ulceration, scaling, scabbing, marked erythema, 
and tenderness of the lesions.  The diagnosis was 
dyshidrosis, moderately severe, currently involving both 
feet. 

The examiner who examined the veteran in September 1999 
submitted a statement, dated January 12, 2001.  The examiner 
stated that the veteran experiences "chronic and severe 
pruritus, as documented by the lichenification of the skin of 
both feet, especially along the junction between the sides 
and the soles of the feet."  The examiner further commented 
that "I believe his dermatologic condition causes constant 
pruritus."  

38 C.F.R. § 4.118, Diagnostic Code 7806, which outlines the 
criteria for rating eczema, provides for the following:  a 10 
percent rating for eczema with exfoliation, exudation, or 
itching if involving an exposed surface or extensive area; 
and a 30 percent disability rating for eczema with exudation 
or itching constant, extensive lesions, or causes marked 
disfigurement. 

For the purposes of this case, the Board notes that it is 
rating the veteran's skin disability based on the version of 
38 C.F.R. § 4.118, Diagnostic Code 7806 that were in effect 
from February 1988 through January 11, 2001.  While 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 was changed in 2002, 
application of the new version of the regulations to this 
matter would be inappropriate.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 3-2000.  

For the period February 27, 1988 to September 21, 1999 the 
medical evidence of record concerning treatment or evaluation 
of his service-connected dyshidrosis of the feet shows that 
the veteran was intermittently seen for symptoms consistent 
with a 10 percent rating under Diagnostic Code 7806.  Under 
such circumstances, the Board finds that the preponderance of 
the evidence is against the veteran's claim for increasing 
his rating from 10 percent to the next higher rating of 30 
percent, as there is insufficient evidence to demonstrate 
that the veteran suffered from for eczema with exudation or 
itching constant, extensive lesions, or causes marked 
disfigurement, for the time period February 27, 1988 to 
September 21, 1999.  

However, for the time period September 22, 1999 to January 
11, 2001, by applying the regulations contained in 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, in a light most favorable to 
the veteran, the Board finds that the assignment of a 30 
percent rating is appropriate.  The medical evidence for this 
time period includes a VA examination, dated September 22, 
1999, and a January 2001 statement by the examiner who 
prepared the September 1999 VA examination report, 
demonstrating that the veteran's symptoms had increased 
significantly.  The examiner characterized the veteran's skin 
disability as moderately severe in nature, with persistent 
and extensive eczematic lesions accompanied by scaling, 
scabbing, erythema, pruritus, tenderness, discoloration, and 
ulceration.  The Board finds this symptomatolgy consistent 
with the schedular criteria for a 30 percent rating under 
Diagnostic Code 7806.  

In regard to the requirements of VCAA notice, the Board notes 
that the VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 
(2003) (to be codified at 38 U.S.C. § 5103(b)).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  Under 38 U.S.C.A. § 5103A, the VCAA codified VA's 
duty to assist, and provides that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA are found in 38 C.F.R. § 3.159.  

In Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
case was subsequently withdrawn in Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004), and a new opinion 
issued in its stead, which clarified the holding in Pelegrini 
I.  Pelegrini II, held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice, and proper subsequent 
VA process.  Id. at 120.  

In this case, the AOJ's initial unfavorable decision was 
issued many years before the VCAA came into effect.  
Moreover, the record reflects that the veteran waived his 
right to VCAA notice in this matter in writing, and he was 
represented by an accredited representative from the American 
Legion at the hearing and throughout his appeal.  The Court 
of Appeals for Veterans Claims has held that a veteran may 
waive his VCAA rights on appeal where the veteran is 
represented by a presumably competent representative.  
Jannsen v. Principi, 15 Vet. App. 370 (2001).  In view of the 
veteran's waiver of his VCAA rights at his hearing before the 
Board, the Board finds that VA is not obligated to provide 
the veteran with a separate written notice advising him of 
his VCAA rights.  

Nonetheless, the Board notes that the veteran did receive 
written notification of his VCAA rights.  In November 2002, 
the veteran received a Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC), which explained 
the details of the VCAA to the veteran.  While this notice 
was sent after the initial RO decision was rendered for the 
claims on appeal, but the Board finds that any defect with 
respect to the timing of the VCAA notice requirement in the 
pre-VCAA adjudications was harmless error.  

The Board also held the record open for an additional 60 days 
after the March 2004 hearing to allow the veteran to enter 
additional evidence into the record, and a written waiver of 
RO consideration of any such evidence was also made part of 
the record.  The veteran was also provided with the relevant 
laws and regulations governing claims for increased ratings 
in the multiple SOCs and SSOCs.  As such, the Board finds 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, it is not prejudicial to 
proceed with adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
The veteran was given the opportunity to receive such notice 
but decided, upon advice of his accredited representative, to 
waive his VCAA rights and forgo receipt of a separate written 
notice in order to receive a decision on his appeal without 
further delay. 

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's private treatment records and VA medical records, 
including examinations that VA procured.  The veteran also 
testified at a hearing before the undersigned Veterans Law 
Judge.  As is clearly documented in the record, attempts have 
been made to secure all relevant records identified by the 
veteran, including the service medical records, and the Board 
is unaware of any additional evidence that should be obtained 
prior to proceeding with this appeal.  In short, the Board 
finds that the duty to assist the veteran has been satisfied 
in this case.

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claim on appeal, and that no further action 
is necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Saying v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


ORDER

For the period February 27, 1988 to September 21, 1999, a 
disability rating in excess of 10 percent for service-
connected dyshidrosis of the feet is not warranted. 

For the period September 22, 1999 to January 11, 2001, a 30 
percent disability rating for service-connected dyshidrosis 
of the feet is warranted, subject to the laws and regulations 
governing monetary awards. 


REMAND

For the reasons discussed below, the Board finds that further 
development is required concerning the issue of entitlement 
to connection for a left wrist disability, and that the 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for this purpose.  

The veteran's post-service medical records show that the 
veteran has complained of left wrist pain since 1989.  While 
these complaints have not always been associated with any 
particular diagnosis, variously dated VA clinical records 
from the early 1990s show that the veteran had been diagnosed 
with left wrist tendonitis and tenosynovitis, and there were 
instances where the veteran's left wrist strength was 
observed to be reduced.  Indeed, an in-service Medical 
Examination Board dated in November 1987 found there to be 
decreased grip strength in the left hand, although such 
decreased grip strength was not linked to any particular 
disability affecting the left wrist at the time.  The veteran 
has been service-connected for left arm scapulo-thoracic 
articulation pain syndrome, but there is no suggestion in the 
medical record that this service-connected condition has 
caused left wrist pain or otherwise caused a disability of 
the left wrist.

More recently, a February 2000 VA examination report notes 
that the veteran had pain in the left wrist with motion, and 
observed that the "history of care for multiple arthritis 
problems including that of the left wrist is well 
documented." However, while the examiner states he reviewed 
the claims file, the examiner did not comment on the November 
1999 VA radiology report noting the veteran's left wrist was 
normal, nor did he opine whether such left wrist arthritis is 
related to service.  

In view of the inconsistent nature of the medical record 
concerning the issue of whether the veteran currently suffers 
from a left wrist disability, and whether any such disability 
is related to service, the Board finds that additional 
development is necessary in order to provide an adequate 
medical record for the issue being decided.

Accordingly, the issue of service connection for a left wrist 
disability is REMANDED for the following actions:

1.  The RO should notify the veterans to 
send to VA all evidence in his possession 
that may be relevant to his claim.  
Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).

2.  The veteran should be afforded an 
examination for the purpose of evaluating 
his claim for service connection for a 
left wrist disability.  The examiner 
should review the claims file, examine 
the veteran, and undertake any and all 
clinical tests or studies deemed 
appropriate.  The examiner should 
determine whether the veteran suffers 
from a left wrist disability, and if so, 
offer an opinion as to whether it is at 
least as likely as not that such 
disability was incurred as a result of 
service.  In so doing, the examiner 
should comment on the prior diagnoses 
already of record.  The examiner should 
also offer an opinion as to whether any 
left wrist symptoms are related to the 
veteran's service-connected left arm 
scapulo-thoracic articulation pain 
syndrome. The examiner should further be 
asked to report all findings in detail, 
and to provide a rationale for all 
opinions rendered.

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions.  After 
all required notification and development 
have been completed, the RO should take 
adjudicatory action.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	     __________________________                          
________________________
             STEVEN L. KELLER	                                    
THOMAS J. DANNAHER
              Veterans Law Judge, 			    Veterans Law 
Judge,
         Board of Veterans' Appeals			Board of 
Veterans' Appeals



__________________________________________
	RON GARVIN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



